Citation Nr: 0823229	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an increased initial rating for carcinoma 
of the prostate, status post radical retropubic 
prostatectomy, currently rated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that awarded 
service connection and assigned a noncompensable disability 
rating for bilateral hearing loss, effective December 12, 
2001, and awarded service connection and assigned a 10 
percent disability rating for carcinoma of the prostate, 
status post radical retropubic prostatectomy, effective July 
1, 2002.  The veteran testified before the Board in April 
2007.  The Board remanded the claims for additional 
development in January 2007 and August 2007.  


FINDINGS OF FACT

1.  Since December 12, 2001, the effective date of service 
connection, the veteran's bilateral hearing loss has been 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level I in the left ear.  

2.  Since July 1, 2002, the effective date of service 
connection, the veteran's carcinoma of the prostate, status 
post radical retropubic prostatectomy, does not result in the 
wearing of absorbent material that must be changed less than 
two times per day or urinary retention requiring intermittent 
or continuous catheterization.  The veteran had a daytime 
voiding interval of one to two hours and awakened to void two 
times per night.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met since December 12, 2001.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 
(DC) 6100 (2007).       

2.  The criteria for an initial rating in excess of 10 
percent for carcinoma of the prostate, status post radical 
retropubic prostatectomy, have been met since July 1, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Code (DC) 7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss 

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  Under those provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  However, those 
criteria are not applicable in this case because the 
thresholds found on examination do not meet the criteria to 
apply them.

The veteran underwent a private audiological examination in 
June 1991.  The pure tone thresholds, in decibels, were as 
follows: 




HERTZ




1000
2000
3000
4000
RIGHT

5
10
10
10
LEFT

10
15
25
30

The averages were 8.75 in the right ear and 20 in the left 
ear.  Speech recognition ability was 100 percent in the right 
ear and 96 percent in the left ear.  

For the right ear, the average pure tone threshold of 8.75 
decibels, along with a speech discrimination rate in the 100 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 20 decibels, along with a speech 
discrimination rate in the 96 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The veteran underwent another VA audiological examination in 
October 2002.  The pure tone thresholds, in decibels, were as 
follows: 




HERTZ




1000
2000
3000
4000
RIGHT

20
20
35
45
LEFT

25
30
35
60

The averages were 30 in the right ear and 37.5 in the left 
ear.  Speech recognition ability was 92 percent in the right 
ear and 92 percent in the left ear.  

For the right ear, the average pure tone threshold of 30 
decibels, along with a speech discrimination rate in the 92 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 37.5 decibels, along with a speech 
discrimination rate in the 92 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The veteran again underwent a VA audiological examination in 
December 2007.  The pure tone thresholds, in decibels, were 
as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

20
25
45
45
LEFT

25
30
40
55

The averages were 33.75 in the right ear and 37.5 in the left 
ear.  Speech recognition ability was 100 percent in the right 
ear and 96 percent in the left ear.  

For the right ear, the average pure tone threshold of 33.75 
decibels, along with a speech discrimination rate in the 100 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 37.5 decibels, along with a speech 
discrimination rate in the 96 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the June 1991, October 2002, and 
December 2007 audiometric test results, as compared to the 
rating criteria, a compensable initial rating is not 
warranted during any of the time under consideration since 
service connection was established.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Carcinoma of the Prostate, Status Post Radical Retropubic 
Prostatectomy

Malignant neoplasms of the genitourinary system are rated as 
100 percent disabling.  38 C.F.R. § 4.115b, DC 7528 (2007).  
Following the cessation of surgical, X-ray, antineoplastic, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis, the disability will be rated on 
the residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note 
(2007).

The evidence shows that the veteran was diagnosed with 
prostate cancer in November 2001 and underwent radical 
prostatectomy at that time.  He was rated as 100 percent 
disabling from December 1, 2001, and then rated as 10 percent 
disabling from July 1, 2002.  The Board finds that the 
evidence shows no reoccurrence or metastasis following the 
November 2001 radical prostatectomy.  Therefore, the 100 
percent rating from DC 7528 is not warranted after July 1, 
2002, six months following cessation of surgical therapy.

Furthermore, the Board finds that the evidence does not show 
any renal dysfunction as the result of the prostate 
disability.  Therefore, the Board finds that rating as 
voiding dysfunction pursuant to DC 7528 is the predominant 
disability.

The veteran's carcinoma of the prostate, status post radical 
retropublic prostatectomy, is rated under 38 C.F.R. § 4.115b, 
DC 7527 (2007).  Under that diagnostic code, prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  A review of the 
record indicates that the veteran complains of weak stream, 
urinary frequency, and urinary incontinence.  There is no 
evidence of urinary tract infection.  Therefore, the Board 
finds voiding dysfunction to be the predominant symptom and 
will rate as such.  

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2007).  
A 20 percent rating for urine leakage contemplates the 
wearing of absorbent materials, which must be changed less 
than two times per day.  A 40 percent rating is warranted for 
the wearing of absorbent materials, which must be changed two 
to four times per day.  A 60 percent rating is warranted for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day. 

For a rating based on urinary frequency, a 10 percent rating 
requires a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 
percent evaluation for urinary frequency is warranted where 
there is a daytime voiding interval between one and two 
hours, or if the disability results in awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for a daytime voiding interval of less than one 
hour, or if the disability results in awakening to void five 
or more times per night.  38 C.F.R. § 4.115a.  

For a rating based on obstructed voiding, a 10 percent rating 
requires marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals greater 
than 150 cc; (2) Uroflowmetry; markedly diminished flow rate 
(less than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring 
period dilation every two to three months.  Urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.  38 C.F.R. § 4.115a.  

With regard to urinary tract infections, a 10 percent rating 
is warranted for long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating is warranted for 
recurrent symptomatic urinary tract infections requiring 
drainage or frequent hospitalization (greater than two times 
per year), and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a.  

On VA examination in September 2002, the veteran reported 
that the main symptom he experienced before his November 2001 
radical prostatectomy was urinary frequency.  He denied any 
vomiting, hematemesis, or melena, but complained of fatigue.  
Examination revealed no signs of liver disease, and the 
abdomen was soft, nontender, and nondistended.  The veteran's 
kidney function was within normal limits for the most part, 
but he was spilling some protein in the urine.  He stated 
that he did not have much urinary hesitancy or decreased 
force of urine stream with his prostate cancer.  The examiner 
found that urinary hesitancy and decreased force of stream 
would be more typically found in benign prostatic 
hypertrophy, which could lead to reflux of the urine back 
into the kidneys.  He opined that he needed to obtain a renal 
ultrasound to determine if the veteran had reflux in his 
kidneys around the time of his prostatectomy.  He explained 
that without that evidence, it would be more likely to 
attribute the proteinuria to the veteran's hypertension than 
to any kidney damage due to reflux of urine from the prostate 
cancer.  

At a December 2007 VA examination, the veteran complained of 
erectile dysfunction and urinary dribbling as side effects of 
his radical prostatectomy.  He reported urinary urgency, 
urinary hesitancy/difficulty starting stream, weak or 
intermittent urine stream, straining to urinate, and urine 
retention.  His daytime voiding interval was 1 to 2 hours, 
and he had 2 voidings per night.  He stated that he had 
stress incontinence.  He reported no history of recurrent 
urinary tract infections but stated that he had a history of 
obstructed voiding and renal dysfunction.  Examination 
revealed no abdominal or flank tenderness.  No 
catheterization or dilations were required.  There was a 
normal bladder examination, urethra examination, and perineal 
sensation.  The veteran had peripheral edema in the bilateral 
lower extremity to the knees.  His pedis and tibial pulses 
were normal as well as his penis examination, testicles 
examination, epididymis/spermatic cord/scrotum examination, 
and seminal vesicles examination.  The examiner found that 
the veteran had residual urinary incontinence, including 
dribbling, frequently throughout the day.  The diagnosis was 
prostate carcinoma, status post radical prostatectomy.  

Under the rating criteria for urine leakage, a 20 percent 
rating is warranted for wearing of absorbent materials, which 
must be changed less than two times per day and a 40 percent 
rating is warranted where the absorbent materials must be 
changed two to four times per day.  38 C.F.R. § 4.115a.  In 
this case, there is no evidence that the veteran wears 
absorbent materials that need to be changed less than twice a 
day.  Thus, an increased initial rating is not warranted 
under the rating criteria for urine leakage.  Similarly, the 
veteran cannot receive an increased initial 30 percent rating 
under the rating criteria for obstructed voiding because 
there is no evidence of urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.    

With regard to a rating based on urinary frequency, a 20 
percent rating is warranted where there is a daytime voiding 
interval between one and two hours, or if the disability 
results in awakening to void three to four times per night.  
38 C.F.R. § 4.115a.  On VA examination in December 2007, the 
veteran was found to have a daytime voiding interval of 1 to 
2 hours and also had to void two times per night.  Although 
the veteran only voids two times per night, which meets the 
criteria for a 10 percent rating under the urinary frequency 
criteria, he also has a daytime voiding interval between one 
to two hours, which meets the criteria for a 20 percent 
rating under the urinary frequency criteria.  38 C.F.R. 
§ 4.115b.  In resolving all doubt in favor of the veteran, 
the Board finds that he meets the criteria for an increased 
initial rating of 20 percent because he has a daytime voiding 
interval between one to two hours.  Accordingly, the Board 
concludes that the veteran is entitled to a 20 percent rating 
for his carcinoma of the prostate, status post radical 
retropublic prostatectomy.  However, he does not meet the 
criteria for a higher rating of 40 percent because the 
evidence does not show a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.

The Board finds that the evidence of record shows that the 
veteran is entitled to an initial 20 percent rating for 
carcinoma of the prostate, status post radical retropublic 
prostatectomy.  The benefit of the doubt has been resolved in 
favor of the veteran in making this decision.  However, the 
preponderance of the evidence is against the assignment of an 
initial rating higher than 20 percent.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and April 
2002; a rating decision in November 2002; and a statement of 
the case in November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied the notice and duty to assist provisions.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial 20 percent rating for carcinoma of the prostate, 
status post radical retropubic prostatectomy, is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


